Motion by the respondents-appellants on an appeal from an *303order of the Supreme Court, Suffolk County, dated June 12, 1991, to strike portions of the appellant-respondent’s brief on the ground that it contains matter dehors the record, and to compel him to serve and file a supplemental appendix, and cross motion by the appellant-respondent to compel the respondents-appellants to serve and file a joint record or joint appendix. By decision and order on motion, dated September 25, 1992, this Court ordered, inter alia, that "the branch of the motion which is to strike portions of the appellant-respondent’s brief is held in abeyance, and is referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.”
Upon the papers filed in support of the motion and cross motion and the papers filed in opposition thereto, it is
Ordered that that branch of the motion which is to strike portions of the appellant-respondent’s brief is denied as academic.
The appeal is decided herewith, and the only relief granted to the appellant-respondent is based upon a procedural error. The disputed material has no bearing on that procedural error. Sullivan, J. P., O’Brien, Ritter and Joy, JJ., concur.